This ease was tried by a jury in the court below.
Ludeling, C. J.
The plaintiff, who styles himself an escamateur and legerdemain performer, sued the defendant for damages resulting from the breaking, by the minor son of defendant, of a glass bell used by him in his performances. He claimed twenty-five hundred dollars. A jury rendered a verdict in his favor for one thousand dollars. The judge a quo, in refusing a new trial expressed himself as not satisfied with the verdict, but still refused a new trial and rendered judgment for the sum found by the jury. Erom this judgment the defendant has appealed. The testimony satisfies us that only the glass bell was broken and that the value thereof did not exceed one hundred dollars. Civil Code articles 2318, 2319, 2324.
It is therefore ordered and adjudged, that the verdict of the jury and the judgment of the court a qua be set aside, and that there be judgment in favor of the plaintiff against the defendant for one hundred dollars, with five per centum per annum interest from judicial demand and cost of the lower court. It is further ordered that the plaintiff and appellee pay costs of appeal.